      Case 1:03-cv-00139 Document 120 Filed on 05/11/20 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           May 11, 2020
                              UNITED STATES DISTRICT COURT                              David J. Bradley, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                  BROWNSVILLE DIVISION

JOSE ALFREDO RIVERA,                             §
                                                 §
         Petitioner,                             §
vs.                                              §     CIVIL ACTION NO. l:03-CV-139
                                                 §
LORIE DAVIS,                                     §
                                                 §
         Respondent.                             §

                                              ORDER

        In 2003, Texas death row inmate Jose Alfredo Rivera filed a federal petition for a writ of

habeas corpus.    (Docket Entry No. 1). Among other issues, Rivera argued that intellectual

disability rendered him ineligible for execution under Atkins v. Virginia, 536 U.S. 304 (2002).

Respondent 1 moved to dismiss Rivera's Atkins claim as untimely. After holding an evidentiary

hearing, in 2006 the Court found that Rivera is an intellectually disabled person who qualifies

for Atkins relief. (Docket Entry No. 79). The Court permanently enjoined the State of Texas

from executing Rivera.

        In 2007, the Fifth Circuit affirmed this Court's decision that Rivera met the requirements

for Atkins relief. Rivera v. Quarterman, 505 F.3d 349, 363 (5th Cir. 2007). The Fifth Circuit,

however, remanded the case for a determination of whether Rivera's Atkins claim was timely.

The Fifth Circuit specifically instructed this Court "to hold an evidentiary hearing, make specific

findings, and rule on the issue of equitable tolling." Id. at 354.

        Before a hearing could be held, however, the Texas Board of Pardon and Paroles

recommended that the Governor commute Rivera's death sentence. (Docket Entry Nos. 104,


               Effective May 1, 2016, Lorie Davis became the Director of the Correctional
Institutions Division of the Texas Department of Criminal Justice. Pursuant to Rule 25 of the
Federal Rules of Civil Procedure, Davis "is automatically substituted as a party." FED.R.CIV.P.
25(d).
   Case 1:03-cv-00139 Document 120 Filed on 05/11/20 in TXSD Page 2 of 2




105). The Court abated this case to allow the state executive clemency process to continue.

(Docket Entry No. 112). On March 5, 2014, the Court ordered the parties "to notify this Court

immediately if and when the Governor acts upon the recommendation of the Board of Pardon

and Paroles." (Docket Entry No. 119).

       This case has sat dormant for several years. It appears that the Governor has not acted on

the recommendation and that Rivera remains on death row. Accordingly, the Court ORDERS

the parties to confer and file a joint status update regarding this case within thirty (30) days from

the entry of this Order.    The parties' status update will discuss whether any action by the

Governor is anticipated and whether this case should be reopened for the purposes of holding an

evidentiary hearing on the question of timeliness.
                            ~IA           .A/\
       SIGNED on this __S_ day of         Yv ' o     1      , 2020.




                                                      Andrew S. Hanen
                                                      United States District Court Judge
